The defendant was indicted for and convicted of the offense of seduction; the alleged injured party being one Edna Jones. Under her testimony the offense was committed in the month of April, 1920; she having testified that "he first had sexual intercourse with me in April, 1920." This witness was permitted to testify, over the objection and exception of defendant to acts between her and defendant committed subsequent to the time of the alleged seduction. And over the objection of defendant she was also permitted to testify that on the 31st day of July, 1921 (which was about 15 months after the alleged seduction) she gave birth to a child and that the defendant was its father. Under like conditions the child was exhibited to the jury and counsel for the state was permitted to comment in argument relative to the child and its likeness, etc., to defendant. In each of these rulings the court committed error prejudicial to the substantial rights of the defendant. And as this case is in a marked degree similar to the following cases, and the rulings here complained of are practically upon all fours with the rulings of the court condemned in the following cases, a further discussion of these questions is not deemed necessary: Davis v. State (Ala.App.) 93 So. 269;1 Herbert v. State, 201 Ala. 480, 78 So. 386; Pope v. State, 137 Ala. 56,34 So. 840; Dill v. State, 18 Ala. App. 187, 89 So. 866.
These several erroneous rulings necessitate a reversal of the judgment of conviction appealed from. This being true, there appears no necessity to discuss other questions presented upon this appeal.
Reversed and remanded.
1 18 Ala. App. 482.